UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           7/8/21
 CHRISTIAN SANCHEZ, on behalf of himself
and all others similarly situated,
                                                       21-CV-2015 (AT) (BCM)
               Plaintiff,
       -against-                                       ORDER REGARDING GENERAL
                                                       PRETRIAL MANAGEMENT
AMERICAN MINT LLC,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,

and settlement pursuant to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications,

including those related to scheduling and discovery (but excluding motions to dismiss or for

judgment on the pleadings, for injunctive relief, for summary judgment, or for class certification

under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance with this Court's

Individual   Practices      in   Civil   Cases,   available   on    the   Court's    website     at

https://nysd.uscourts.gov/hon-barbara-moses.

       The case management conference previously set for October 4, 2021, before Judge

Torres, is hereby ADJOURNED to October 12, 2021, at 11:00 a.m., before Judge Moses, in

Courtroom 20A of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New

York, New York.

       As to the discovery dispute pending at Dkt. No. 18, Judge Moses will hold a telephonic

discovery conference on July 14, 2021 at 11:00 a.m. The parties are directed to call (888) 557-

8511 on their scheduled date, a few minutes before their scheduled time, and enter the access

code 7746387. Please treat the teleconference as you would treat a public court appearance.

If a conference or hearing in another matter is ongoing, please be silent (mute your line)
until your case is called.

       Going forward:

       1.      All discovery must be initiated in time to be concluded by the close of discovery

set by the Court.

       2.      Discovery     applications,   including    letter-motions   requesting    discovery

conferences, must be made promptly after the need for such an application arises and must

comply with Local Civil Rule 37.2 and § 2(b) of Judge Moses's Individual Practices. It is the

Court's practice to decide discovery disputes at the Rule 37.2 conference, based on the parties'

letters, unless the Court determines that more formal briefing is required. Absent extraordinary

circumstances, discovery applications made later than 30 days prior to the close of discovery

may be denied as untimely.

       3.      For motions other than discovery motions, pre-motion conferences are not

required, but may be requested where counsel believe that an informal conference with the Court

may obviate the need for a motion or narrow the issues.

       4.      Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference) or to extend a deadline must be made in writing and in compliance

with § 2(a) of Judge Moses's Individual Practices. Telephone requests for adjournments or

extensions will not be entertained.

       5.      In accordance with § 1(d) of Judge Moses's Individual Practices, letters and letter-

motions are limited to four pages, exclusive of attachments. Courtesy copies of letters and letter-

motions filed via ECF are required only if the filing contains attachments, which must be

attached with protruding tabs.

       6.      Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all depositions in this action may

be taken via telephone, videoconference, or other remote means, and may be recorded by any

                                                2
reliable audio or audiovisual means. This Order does not dispense with the requirements set forth

in Fed. R. Civ. P. 30(b)(5), including the requirement that, unless the parties stipulate otherwise,

the deposition be "conducted before an officer appointed or designated under Rule 28," and that

the deponent be placed under oath by that officer. For avoidance of doubt, a deposition will be

deemed to have been conducted "before" an officer so long as that officer attends the deposition

via the same remote means (e.g., telephone conference call or video conference) used to connect

all other remote participants, and so long as all participants (including the officer) can clearly

hear and be heard by all other participants.

       7.      The disclosure of documents or information (electronic or otherwise) subject to

the attorney-client privilege, the work product doctrine, or other privilege or immunity from

production shall not operate as a waiver of that privilege or immunity in this case or in any other

federal or state proceeding. This paragraph shall be interpreted to provide the maximum

protection permitted by Fed. R. Evid. 502(d).

       8.      Except as set forth herein, all other provisions of, and deadlines set forth in the

Civil Case Management Plan and Scheduling Order (Dkt. No. 17) remain in effect.

Dated: New York, New York
       July 8, 2021
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                                 3
